November 16, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE INTEREST OF A.F.G., B.N.G., A.M.G., AND J.L.G. JR., CHILDREN

NO. 14-17-00440-CV

                     ________________________________

      This cause, an appeal from a judgment terminating parental rights signed May
15, 2017 was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.